Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 1 of 28

Exhibit A

30071556.5
Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 2 of 28

SINGLE VENDOR AUCTION AGREEMENT (“AGREEMENT”) '

DATE: 11 December 2019

WHEREAS the Parties wish to hold an auction for a collection of motor cars, various tools and parts, and
memorabilia subject to the terms and conditions of this Agreement,

IN CONSIDERATION of the respective covenants and agreements contained in this Agreement, and for
other good and valuable consideration (the receipt and sufficiency of which are mutually acknowledged),
the Parties (defined below) covenant and agree aa follows:

1,

1,1.

1.2,

1.3.

Parties: The Parties subject to this Agreement are as follows:

RM Auctions, Inc. d.b.a. RM Sotheby's of 5536 County Road 11A, Aubum, IN 46706 and its
respective partners, officers, directors, sharcholdera, employees, consultants, agents, accountants,
lawyers, representatives, affiliates, successors, or designates (“RMS”);

Mark Jammartino, not individually but solely as Chapter 11 trustee for the bankruptcy estate of
Najeeb Ahmed Khan (the “Khan Trustee”) c/o Development Specialists, Inc., 10 South LaSalle
Street, Suite 3300, Chicago, IL, 60603; and

Kelly M. Hagan, not individually but solely as Chapter 11 trustee for the bankruptcy catates of
NAK Holdings, LLC, GN Investments, LLC, and KRW Investments, Inc. (the “Michigan
Corporate Trustee”) c/o Hagan Law Offices, PLC of P.O. Box 6844, Traverse City, MI 49696.

For the convenience of the Parties, the Khan Trustee and the Michigan Corporate Trustee are
collectively referred to herein as Consignor"). Notwithstanding any other provision contained
herein, (i) the Khan Trustee, the Michigan Corporate Trustee and RMS hereby agree that in those
provisions hereof that implicate one or more Motor Car(s) or Any Other Lot(s) (e.g., 9.1, 9.6, 10.1,
11.4 and 14.1), the rights, liabilities and duties of “Consignor” under such provisions shall be held
by the Chapter 11] Trustee (the Khan Trustee or Michigan Corporate Trustee, as applicable) of the
bankruptcy estate thet owns the relevant Motor Car(s) or Any Other Lot(s) with respect to those
items and not by the other Chapter 11 Trustee; and (ii) Cansignor shall not be bound by the terms
hereof until Consignor is authorized to enter into this Agreement by the United States Bankruptcy
Court for the Western District of Michigan, or such other U. S. Bankruptcy Court then having
Mrisdicton over the Bankmptcy Cases in which Consignor serve as Trustees (the “Bankruptcy
urt”’); ,

(RMS and Consignor together “Parties”)

Collection:

The motor cars and memorabilia described in this Agreement are outlined in Schedule 2 (“Motor
Car(6) or Any Other Lot(s)” or the “Collection”), whicli is substantially complete but is subject
to finalization by the Parties. Consignor shall not have any liability to RMS for any Motor Car(s)
or Any Other Lot(s) withdrawn from Schedule 2 in comection with such finalization, under section
22.2 hereof or otherwise.

2.1.1, The Parties mutually agree to finalize Schedule 2 in good faith by 15 January 2020, and no
later than 31 January 2020, Upon finalization, the Withdrawn Motor Car(s) or Any Other

30078021.5
2.2,

2.3.

3.

3.1.

5.

5.1.

Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 3 of 28

Lot(s) clause will apply.

The Parties agree that in addition to the Motor Car(s) or Any Other Lot(s) outlined in Schedule 2,
there are various tools and parts currently located in hangars and/or warehouses that will also be
offered for sale at the Auction (defined below).

Upon mutual agreement of the Parties, [16] cara and [6] motorcycles located offeite from Elkhart,
Indiana, most of which reside in Arizona, will either be transported back to Indiana to join the
Collection Auction or, alternately, be consigned to an on-going RMS calendar catalog auction, as
mutually agreed. Cost of relocation of any such cars and motorcycles shall be borne by RMS.

Auction: The Parties agree that the Consignor will provide and RMS will conduct an Auction for
the Motor Car(s) or Any Other Lot(s) et 2800 Aeroplex Drive, Elkhart, IN 46514 (“Auction
Premises”) with the Auction preview on 30 April 2020 and the Auction being held from 1-2 May
2020 (“Auction”). At the Auction, all of the Motor Car(s) or Any Other Lot(s) shail be expressly
sold in eccordance with the “As Is, Where Is” term that is set out in the Bidders’ Conditions of
Business that all Bidders are contractually bound by (“As Is, Where Is”) and is outlined below:

All Sales Are “As Js” and “Where Is.” No warranties or representations of any
type whatsoever are made by any person or entity regarding any motor car or any
other lot offered in an RM sale. Statements printed in catalogues, online content,
pre-mailere, advertisements, brochures, signs, and window cards, as well as verbal
statements made by auctioncere or auction staff, are based an statements of Najeeb
Khan and historical files, if any, and neither RM nor the Consignor has any
obligation to verify or authenticate any such statements. All motor cars or any other
lots are sold as is, where is, with no representations or warranties, expressed or
implied. THE CONSIGNORS AND RM DISCLAIM ALL WARRANTIES,
EXPRESSED OR IMPLIED, AS TO CONDITION, ORIGINALITY, OR
AUTHENTICITY; ORIGIN OR PROVENANCE; PREVIOUS USE OR
OWNERSHIP; MANUFACTURING OR RESTORATION PROCESSES; YEAR
OR AGE; SERIAL NUMBER, MAKE, OR MODEL; OPTIONS AND TOOLS;
ENGINE HOURS; AND MILEAGE OF ANY MOTOR CAR OR ANY OTHER
LOT OR COMPONENT OF ANY MOTOR CAR OR ANY OTHER LOT, AND
THEY SPECIFICALLY DISCLAIM ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE.

Upon the mutual agreement of the Parties, if the Auction cannot be held for whatever reason during
the weokend of 1 May, the Auction will be held the weekend of 29 May 2020.

RMS Recelving Motor Car(s) or Any Other Lot(s) in Trust: Any consigned Motor Car(s) or
Any Other Lot(s) is/are delivered to RMS in trust under the exact terms set forth in this Agreement.
RMS agrees to receive the Motor Car(s) or Any Other Lot(s) in trust and agrees not to permit
its/their use for any other purposes, other than those contained in this Agreement, without the
express written consent of the Consignor.

Services:

RMS agrees to act as an agent for the Consignor and to provide Auction services, including but not
limited to, 8 sales facility, clerks, support staff, event advertising, security, and promotion. In
connection with the Auction, RMS will have absolute discretion with regard to the Motor Car(s) or
Any Other Lot(s) or any RMS auction as to (a) consulting any expert cither before or after the sale,
5.2.

6.
6.1,

6.2,

7.

8.1.

8.2,

Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 4 of 28

(b) researching the provenance, (c) grouping and providing catalogue and other descriptions as may
be appropriate, (d) marketing and promotion of the sale, and (e) any other services required to
conduct the sale.

RMS will provide two Auctioneers for the Auction.

5.2.1, RMS will provide a liet of four to five Auctioneers employed by RMS to the Consignor;
RMS will recommend the two Auctioneers for the sale. The Consignor shall then choose
two Auctioneers from the list to provide auctioneer services for the Auction.

§.2.2. RMS will ensure the final two Auctioneers have the relevant licenses for the Auction in the
State of Indiana.

Reserve(s): The Motor Car(s) or Any Other Lot(s) shall be offered without reserve(s).

Upon mutual agreement of the Parties and, subject to further review and discussion between the
Parties, reserve prices may be placed on the 2015 Jaguar E-Type Lightweight, 2017 Jaguar XKSS,
and the 2018 Jaguar D-Type (together “Jaguar Continuation Cars”) as outlined in Schedule 2 at
a later date but no later than the catalogue deadline for the Auction, which is expected to be on or
around March 16, 2020.

Upon execution of this Agreement, RMS will use commercially reasonable efforts to secure
irrevocable bids (“IB" or “TBs”) for the Jaguar Continuation Cars by working with Jaguar Classic
of Jaguar Land Rover Limited and/or working with select RMS clients to secure IB agreements,
whereby select bidder(a) enter into contractual agreement(s) in advance of the auction to provide a
minimum bid on the Jaguar Continuation Cars. Subject to approval by the Bankruptcy Court,
Consignor and RMS may mutually agree to provide a financial incentive to prospective bidder(s),
to be negotiated with the prospective bidder(s), to enter into such IB agreement(s).

Entry Fee(s) and Marketing Fee(s): RMS’ standard entry fee(s) and marketing fee(s) are hereby
wai

Commissions:

For the sale of Motor Car(s) or Any Other Lot(s) at the Auction, the Seller's Commission will be
ved.

The Consignor acknowledges that in addition to the Hammer Price{s) (the last accepted bid(s) is/are
the Hammer Price(s) (“Hammer Price(s)”)), the winning Bidder(s) is/are required to pay RMS a

of the Hammer Price(s) as outlined below, which RMS retains as the Buyers’ Premium
for the purchase of each Motor Car(s) or Any Other Lot(s):

8.2.1. In the event of a final Hammer Price(s) of US$250,000 and below on all motor car lots,
RMS will receive a Buyers’ Premium of 12%.

8.2.2, In the event of a final Hammer Price(s) above US$250,000 on all motor car lota, RMS will
receive « Buyers’ Premium of 12% on the first US$250,000 and will receive a Buyers’
Premium of 10% on the Hammer Price(s) above US$250,000.

$0078021.5
Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 5 of 28

8.2.3. Buyers of all non-motor car lots, including but not limited to memorabilia, motorcycles,
boats, trailers, jewelry, and clothing, are required to pay RMS a Buyers’ Premium of 20%
on the Hammer Price(s) of those particular Jota.

(the fees described in this section 8.2 are hereinafter referred to as the “Buyers’ Premfum”).
9. Proceeds to Consignor:

9.1. As an accommodation to the Consignor, RMS agrees to act as an intermediary between the
Consignor and the Buyer(s) by accepting the purchase price(s) from the Buyer(s), transferring the
Motor Car(s) or Any Other Lot(s) to the Buyer(s), and delivering the amounts due to the Consignor
under this Agreement. To the extent that the Motor Car(s) or Any Other Lot(s) is/are sold by RMS
during the term of this Agreement, RMS shall disburse the proceeds thereof to Consignor within
20 business days after the sale, provided that the purchase price(s) and fees have been received by
RMS, in accordance with the terms of this Agreement, Consignor shall hold such sale proceeds in
segregated accounts pending further order of the Bankruptcy Court. RMS shall have no recourse
to Consignor for any Buyers’ Premium, which shall be the sole responsibility of the applicable
Bidders.

9.2. As used in this Agreement, a “sale” cccurs between the Consignor and the Buyer(s) when the
hammer or equivalent device or mechanism drops on the Hammer Price(s) or when the auctioncer
awards the Motor Car(s) or Any Other Lot(s) to the highest Bidder(s).

9.3. The Consignor authorizea RMS to release the Motor Car(s) or Any Other Lot(s) to the successful
Buyer(s) upon RMS receiving full payment of cleared funds from the Buyer(s) or financing terms
that are mutually agreed to with both RMS and Consignor.

9.4. The Consignor agrees to rely solely upon proceeds received by RMS from the Buyer(s) for payment
for the Motor Car(s) and Any Other Lot(s). In the rare circumstance that RMS deems it necessary
to take a lower value than the Hammer Price(s) from the Buyer(s) to maintain the sale of a Motor
Car(s) or Any Other Lot(s), RMS will provide the Consignor with the amount received from the
Buyer(s) less applicable Buyera’ Premium, taxes, and expenses and not the original amount owed

under this Agreement.

9.5. Before payment of any money due to the Consignor is to be made, the Consignor agrees to provide
RMS with the documents (6.g., a Bankruptcy Court order authorizing sale of relevant Motor Car(s)
or Any Other Lot(s) free and clear of liens, claims and encumbrances) necessary to transfer the
Ownership (defined below) of the Motor Car(s) or Any Other Lot(s) to the Buyer(s).

5.6.  IfRMS hus reason to believe that the (i) Consignor has materially breached the terms and conditions
of this Agreement, (ii) Intentionally omitted, and/or (iil) Consignor’s actions could potentially
cause RMS material liahility (“dispute”), RMS, at its sole discretion, mey withhold payment to the
Consignor in an amount not to exceed the lesser of RMS's asserted damages resulting therefrom
and the purchase price of applicable Motor Car(s) or Any Other Lot(s), and shall maintain such
funds in a segregated eccount until the dispute has been resolved by the Bankruptcy Court.

10. Exclusivity: The Consignor grants to RMS the exclusive right and authority to advertise and sell
the Motor Car(s) or Any Other Lot(s) for a period beginning with the date of this Agreement and
ending 60 business days following the Auction. In no event ehall RMS’s exclusivity rights in this
section exist beyond August 15, 2020.

30078023.5
Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 6 of 28

10.1,

10.2.

11.

1.1.

11.2,

11.3.

11,4.

If the Motor Car(s) or Any Other Lot(s) is/are sold prior to the Auction and RMS has not agreed in
writing to this sale, the Motor Car(s) or Any Other Lot(s) will then be considered “withdrawn”
from the Auction by the Consignor, and the Consignor agrees to abids by clause 22, Withdrawn
Motor Car(s) or Any Other Lot(s), of this Agreement.

If the Motor Car(s) or Any Other Lot(s) do(es) not sell at Auction, the Consignor grants RMS the
authority to list the Motor Car(s) or Any Other Lot(s) for sale on RMS’ Private Sales website and
advertise, in other media at RMS’ discretion, the Motor Car(s) or Any Other Lot(s) for sale up to
60 days after the Auction at prices(s) mutually agreed by RMS and Consignor. RMS shall not
receive any commission from the Consignor but shall be entitled to receive the applicable Buyers’
Premium from the Buyer(s}, whether the Motor Car(s) or Any Other Lot(s) is/are sold via auction

or private sale,

Titles, Registration Documents, and/or Appropriate Documents Evidencing Chain of
Ownership to Motor Car(s) or Any Other Lot(s):

Consignor shall provide any and all tities, registration documents, or appropriate documents
evidencing Ownership and/or government registrations (such as Purchase Agreements and Bills of
Sale) (‘Titles’) to the Motor Car(s) or Any Other Lot(s) to RMS prior to the Auction of the Motor

Car(s) or Any Other Lot(s).

The Consignor warrants that the Consignor is the sole owner of the Motor Car(s) or Any Other
Lot(s), and/or that, upon approval of this Agreement and the Auction by the Bankruptcy Court, the
Consignor shall have the necessary legal authority to sell the Motor Car(s) or Any Other Lot(s)
(“Ownership”) pursuznt to the terms of this Agreement.

The Consignor agrees to provide RMS with such lien releases and/or other documents (e.g., a
Bankruptcy Court order authorizing sale of relevant Motor Car(s) or Any Other Lot(s) free and
clear of liens, claims and encumbrances) neceasary for RMS to transfer clear and marketable Titles
to the Motor Car(s) or Any Other Lot(s) at the Auction.

The Consignor will indemnify and hold RMS harmless from any claims, demands, losses, expenses,
damages, costs, actions, and liabilities, including and without limitation to court costs and attomey
fees, of whatever kind or nature that may or may net occur, whether known or unknown, on the
account of or arising out of all matters related to the Ownership and Titles, except for any such
matters atising from RMS's gross negligence or willful misconduct. Consignor’s indemnification
liability with respect to the sale of any Motor Car(s) or Any Other Lot(s) shall not exceed the
purchase price at the Auction for such item(s).

Power of Attorney/Power of Agency: Ths Consignor agrees to grant and execute a Continuing
Power of Attomey/Power of Agency (attached as Schedule 12) wherein the Consigner hereby
constitutes and appoints RMS and any employee acting in its capacity as an RMS representative to
be the Consignor’s lawful Attorney-in-Fact, for the sole purpose of facilitating the sale and
transferring Titles for the Motor Car(s) or Any Other Lot(s), in eccordance with the Agreement.

Non-Payment by Buyer(s): In the event of non-payment by the Buyer(s), RMS will endeavor to
use reasonable efforts to enforce payment from the Buyer(s); however, RMS shall not be liable to
the Consignor for payment. If the Buyer(s) do(es) not pay RMS, then at RMS’ reasonable
discretion after consulting with Consignor, RMS may cancel the sale and return the Motor Car(s)
or Any Other Lot(s) to the Consignor, enforce payment by the Buyer(s), or take other actions
permitted by law. Notwithstanding the preceding sentences, if RMS has paid any portion of the

80078023.5
Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 7 of 28

14,
14.1.

14.2.

15.
15.1.

15,2.

purchase price(s) for such Motor Car(s) or Any Other Lot(s) to the Consignor, but the purchase
price(s) has/have not been collected from the Buyer(s) of the Motor Car(s) or Any Other Lot(s),
the Consignor hereby agrees, simultaneously with such payment, to assign to RMS any and all
rights that the Consignor may have against such Buyer(s) to the extent of such payment, whether
at law, in equity, or under the terms and conditions of this Agreement. The Consignor agrees to
execute any documents reasonably necessary to evidence this assignment, including with respect
to the Consignor’s representations, warranties and indemnities as set forth in this Agreement. The
Consignor authorizes RMS, at RMS' sole discretion, to impose on any Buyer(s), and retain for

"s account, a late charge if payment is not made in accordance with the terms and
conditions of this Agreement.

Motor Car(s) or Any Other Lot(s) Description(s):

The Consignor agrees to accept sole responsibility and liability for any representations made by
RMS that eccurately repeat the information supplied by the Consignor as to the character, features,

‘condition, correctness, authenticity, or history of the Motor Car(s) or Any Other Lot(s), and also to

indemnify, defend, and hold RMS harmless from any claims that may be made with respect to any
such representations, unless such claims arise from RMS’s gross negligence or willfu) misconduct.
RMS shal] inform all Bidders that Motor Car(s) and Any Other Lot(s) are being sold on an As Is,
Where Js basis as outlined in clause 3 of this Agreement.

The Consignor is required to review and approve any and all catalogue descriptions within 5
business days of receiving the catalogue description from RMS' Research department; if RMS does
not feceive a response to its request to review within 5 business days, RMS will consider this an
approval of the catalogue description and a representation that RMS can rely upon. The catalogue
shall inform bidders of the terms of sale set forth in the last sentence of Section 14.1.

Motor Car(s) or Any Other Lot(s) Operation:

The Consignor acknowledges that, should RMS, at RMS’ sole discretion, determine that the Motar
Car(s) or Any Other Lot(s) is/are not safe to operate or move, the Motor Car(s} or Any Other Lot(s)
will not be allowed across the block.

The Consignor authorizes RMS, at RMS's own expense and with the prior written consent of
Consignor, to perform Minor Work (defined below) on the Motor Car(s) or Any Other Lot(s) to
facilitate the Motor Car(s) or Any Other Lot(s) starting and presentation for sale. The Consignor
will hold RMS harmless and indemnify RMS from any damage or liability caused by the Minor
Work performed by RMS' staff on the Motor Car(s) or Any Other Lot(s), except to the extent such
damages or liability arise from RMS' gross negligence or willful misconduct. Consignor’s liability
hereunder shall not exceed the purchase price of the relevant Motor Car(s) or Any Other Lot(s).

15.2.1. The term “Minor Work" wiil include, but is not limited to, werk associated with batteries,
gas, ard reseomnable decal ng for the purposes of a sale for a complete Motor Car(s) or Any
Lot(s).

15.2.2. If RMS deems more than “Minor Work” is required and the Consignor wishes not to
perform the necessary work, the Consignor acknowledges that the Motor Car(s) or Any
Other Lot(s) may not achieve full value and thereby, reducing the Consignor’s potential
net proceeds.

3007680215
Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 8 of 28

16. Drivers: The Consignor acknowledges and grants permission for RMS and its insured employees
and agents, at RMS's expense, to move the Motor Car(s) or Any Other Lot(s) from time to time
before, during, or after the sale for sole purposes of executing the Auction; provided, however,
RMS and its employees shall not drive any Motor Car(s) on the open road. The Consignor
acknowledges that it is the Consignor’s responsibility to maintain sufficient insurance coverage to
permit such moving, and the Consignor specifically agrees to indemnify, defend, and hold RMS
harmless from any liability that may result from such movement of the Motor Car(s) or Any Other
Lot(s), except to the extent that such liability arises from RMS's gross negligence or willful
misconduct. Consignor’s liability hereunder shall not exceed the purchase price of the relevant
Motor Car(s) or Any Other Lot(s).

17. Cancellation/Rescission of Auction: RMS will use reasonable efforts to avoid
cancellation/rescission; however, RMS has the sole discretion to cancel//rescind the Auction and
will not be lisble to the Consignor for any lossea or damages resulting from the
cancellation/rescission if RMS reasonably believes the following events have occurred or have a
reasonable probability of occurring:

17.1. Force majeure events, including but not limited to:

17.1.1. Any natural disaster or Act of God that, despite reasonable efforts, materially restricts RMS
from holding the Auction;

17.1.2. Structural damage to the Auction venue prior to the Auction that, despite reasonable efforts,
materially restricts RMS from holding the Auction; and

17.1.3. A terrorist event that, despite reasonable efforts, materially restricts RMS from holding the
Auction.

17,2. Government/court actions, orders, injunctions, regulations, laws, or non-compliance with
applicable rules, regulations, or laws to hold an Auction thet necessitate a cancellation.

18. Cancellation/Rescission cf Motor Car(s) or Any Other Lot(s): RMS will use reasonable efforts
to avoid canceliation/rescission; however, RMS has the sole discretion to cancel/reacind the sale of

8 Motor Car(s) or Any Other Lot(s) and will not be liable to the Consignor for any loasea or damages
resulting from the cancellation/rescission if RMS reasonably believes the following events have
occurred or have a reasonable probability of occurring:

18.1. The Motor Car(s) or Any Other Lot(s) has/have been intentionally and materially misrepresented
by the Consignor;

18.2. Physical damage to the Motor Car(s) or Any Other Lot(s), which cannot be sufficiently repaired
prior to the Auction, occurred after this Agreement was signed;

18.3. RMS is served with a lawsuit from a third party or court order in relation to the Motor Car(s) or
Any Other Lot(s) that materially limits RMS's ability to sell it/them:;

18.4. Intentionally omitted;

18.5. Material issues regarding the Titles, registrations, or transfer of Ownership that cannot be
reasonably cured;

$0078021.5
Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 9 of 28

18.6. Material issues regarding the provenance, merchantability, or authenticity of the Motor Car(a) or
Any Other Lot(s) that cannot be reasonably cured;

18.7. Government/court actions, orders, injunctions, regulations, laws, or non-compliance with
applicable rules, regulations, or laws to sell the Motor Car(s) or Any Other Lot(s) at Auction that
necessitate a cancellation; or

18.8. If there are legitimate claims, accusations, notices, or similar communications made by the Buyex(s)
in regard to their purchase of a Motor Car(s) or Any Other Lot(s) not being authentic having an
encumbered Title(s) or registration, or having a similar claim, RMS has the right to cancel the sale
of the applicable Motor Car(s) or Any Other Lot(s) and reimburse the payment to the Buyer(s) if
RMS determines in its reasonable discretion that the Buyer(s)’ claims are valid. -

19. Estimates and Catalogue Descriptions: Any pre-sale estimates are intended as guides for
prospective Bidders. RMS makes no representation or warrenty of the anticipated selling price(s)
of a Motor Car(s) or Any Other Lot(s), and no estimate(s) anywhere by RMS of the selling price(s)
of a Motor Car(s) or Any Other Lot(s) may be relied upon as a prediction of the actual selling
price(s). Estimates included in catalogues, online, in pre-mailers, in any advertisements, or
elsewhere are preliminary only, and they are subject to revision by RMS from time to tims at its
sole discretion. The Consignor acknowledges that RMS will not be Habis to Consignor for any
efrors or omissions in the catalogue or other descriptions of a Motor Car(s) or Any Other Lot(s)
except in cases involving RMS's gross negligence or willful misconduct, and these descriptions
make no guarantees, representations, or warranties whatsoever to the Consignor with respect to a
Motor Car(s) or Any Other Lot(s), its/their attribution, legal title, condition, value, or other
characteristics.

20. Odometer Statement(s): The Consignor will provide duly executed odometer statement(s) to the
best of Consignor's knowledge information and belief, on or before the first day of the Auction.

21. Insurance:

21.1. The Consignor will be responaible for maintaining adequate property insurance on the Motor Car(s)
or Any Other Lot(s) at all times, and this insurance must be at least equal to the aggregate low pre-
sale Auction estimate(s) for the Motor Car(s) or Any Other Lot(s), which in each caze shall includes
insurance for damages to the Motor Car(s) or Any Other Lot(s) and shall not be cancellable by the
insurance company until after Ownership and Titles has/have passed to the Buyer(s) and the
Buyer(s) has/have taken possession of the Motor Car(s) or Any Other Lot(s) from RMS,

21.2, While in RMS’ care, custody, and control, RMS will be responsible for maintaining adequate
property insurance on the Motor Car(s) or Any Other Lot(s) at all times, and this insurance must
be at least equal to the aggregate low pre-sale Auction estimate(s) for the Motor Car(s) or Any
Other Lot(s), which in each case shall include insurance for damages to the Motor Car(s) or Any
Other Lot(s) and shall not be cancellable by the insurance company until after Ownership and Titles
has/have pessed to the Buyer(s) and the Buyer(s) has/have taken possession of the Motor Car(s) or
Any Other Lot(s) from RMS.

21.3. If the list of Motor Car(s) or Any Other Lot(s) is amended, the Consignor will also be required to
insure any additional motor cars or any other lots until a sale is finalized.

30076021.5
Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 10 of 28

22.2.

Withdrawn Motor Car(s) or Any Other Lot(s):

The Consignor acknowledges that RMS has/have incurred and will incur significant costs
preparing, advertising, marketing, and promoting the Motor Car(s) or Any Other Lot(s) for the
Auction.

If the Consignor withdraws one or more of the Motor Car(s) or Any Other Lot(s) from the Auction
after the signing of this Agreement, the Consignor will pay RMS the commissions that would have
been due under this Agreement had the Motor Car(s) or Any Other Lot(s) (a) met their published
low estimate(s) or (b) if no published low estimate(s), then the Motor Car(s} or Any Other Lot(s)
fair market value(s) as determined by mutual agreement of the Parties, by 5:00 p.m. of the next
business day following the auction. [Note: 1967 Firebird should be excluded before signing.)

Mutual Indemnification: Each of the Khan Trustee, the Michigan Corporate Trustee, and RMS
will each indemnify and hold the other parties harmless from any and all losses, costs (including
legal expenses), claims, actions, and expenses sustained due to its own breech of this Agreement.

Bidding Restrictions: The Consignor hereby agrees not to bid on his/hes/their Motor Car(s) or
Any Other Lot(s). The Consignor shall neither instruct nor permit any other person to bid on behalf
of the Consignor for his/her/their Motor Car(s) or Any Other Lot(s). If, however, in violation of the
foregoing, the Consignor (or his or her agent) bids on his/her/their Motor Car(s) or Any Other
Lot(s) and becomes the successful Bidder, the expenses and commissions on the Hammer Price(s)
aball be payable by the Consignor, If the Consignor does not pay in accordance with this clause,
his/her/their Motor Car(s) or Any Other Lot(s) may be sold without reserve(s) with RMS retaining
the expenses and commissions,

No Joint Ventore or Partnership: The Parties agree that nothing in this Agreement shall
constitute any form of joint venture or partnership between them.

Entire Agreement: This document shall be binding upon the Parties and their respective heirs,
personal representatives, and assigns. Except as otherwise expressly provided herein, this
Agreement shall not be modified, except in writing. Whenever used in this Agreement, as the
contract requires, the singular number shall include the plural, the plural number shall include the
singular, the masculine gender shall include the feminine and neuter, the feminine gender shall
include the masculine and neuter, and the neuter gender shall include the masculine and feminine.

No Legal or Tax Advice: This Agreement is an important legal document. The Consignor
acknowledges that the Consignor has had the opportunity to consult an attorney before signing this
Agreement and has signed this Agreement after having the opportunity to consult with an attorney
of their own choosing. Notwithstanding any references to any transactions or arrangements in this
Agreement, or any contemporaneous written, oral, or implied understandings of the Parties relating
to the subject matter of this Agreement, RMS has not provided legal or tax advice or tax planning
services to the Consignor or for the Consignor’s benefit in connection with the transactions
a eeteaaplated by this Agreement, and no one at RMS has acted as the Consignor’s attorney or tax
visor.

Data Use: The Consignor agrees to allow RMS to use their personal information in accordance
with RMS’ privacy policy. RMS uses your personal information to provide services specifically
tailored toward your requirements and to treat you in a personal way; to fulfill your agreements
regarding the consignment and purchase of items at RMS auctions and private sales; to provide you
with information on upcoming sales; to carry out analysis and market research; to undartake

30078022.5
Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 11 of 28

30.

3,

31.1.

31.2.

31,3.

31.4,

315.

targeted online advertising; to send status updates and service communications; to improve our
websites, products, and services; to provide payment services; and for management and
administrative purposes. The full Privacy Policy can be found at the bottom of the RMS website
homepage under the Privacy and Terms tab. If you wish to ask any questions regarding the use of
your personal information, request a full accounting of what personal information is on file with
RMS, unsubscribe to any services, or purge your personal information from RMS’ systems, please

email privacy @rmeothebys.com.

Anti-Money Laundering: The Consignor agrees to provide all information and assistance
reasonably requested by RMS to comply with RMS’ internal anti-money laundering proceas and to
comply with any and all anti-money leundering laws and regulations in force in the jurisdiction in
which the Auction is held.

Photography, Videography, and Dustrations: All photographs, videography, and illustrations
commissioned by RMS for the Motor Car(s) or Any Other Lot(s) are the absolute property of RMS,
and RMS shall have the absolute right to use the photographs, videography, and illustrations as
RMS deems fit.

Gther:

If any term of this Agreement is invalid or unenforceable, that term shall be deemed modified or
deleted, but only to the extent necessary to comply with the statute, regulation, ordinance, order, or
rule, and the remaining provisions of this Agreement shall remain in full force and effect.

This Agreement may be executed in counterparts, cach of which shall be deemed an original, and
each of which together shall constitute one and the same instrument, A counterpart signature page
of this Agreement executed by a party and transmitted electronically in either Tagged Image Format
Files (TIFF) or Portable Document Format (PDF) shall be treated as an original, fully binding and
with full legal force and effect, and the Parties waive any rights they may have to object to such
treatment. /

The Parties hereby agree that any dispute, claim or controversy arising out of or relating to this
Agreement or the breach, termination, enforcement, interpretation or validity thereof, shall be
adjudicated in the Bankruptcy Court.

This Agreement constitutes the entire agreement between the Pasties, and, except aa stated herein
and in the instruments and documents to be executed and delivered, contains all the representations,
conditions, and warranties of the respective Parties, This Agreement supersedes and replaces that
certain Single Vendor Auction Agreement dated 12 August 2019 by and among RMS and Najeeb
Khan and all related agreements entered in connection therewith (collectively, the “Debtor
Auction Agreements”), all of which are hereby agreed to be terminated and of no further force or
effect. In addition, RMS waives any claim or right to payment that RMS may hold against the
bankruptcy estates of Najeeb Khan or any affiliated debtor under the Debtor Auction Agreements
or otherwise.

This Agreement may not be amended or modified in any respect, except by written instrument
signed by both Parties and with the prior written consent of the Consignor.

(Signature page to follow]

$0076021.5
Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 12 of 28

WAVES T GZ,

IN WITNESS WHEREOF, the Parties have caused this Agreement to be exegutid by, thn ‘eopectve

officers or representatives that are duly authorized, as of the date first written.” < ‘~ Mata, 8%
Pe ame 2
SIGNED, SEALED, AND DELIVERED = 5 i! PUBLIC Be * 5, =
in the presence of: % Ss ae a
% fpayee <

“ny, a a TARO os ~

RM Auctions, Inc. dha. RM
Bows
Kenneth Ahn, Lief Sotheby’s
Mark lammartino, not individually but solely as

Chapter 11 Trustee for the bankruptcy estate
of Najeeb Ahmed Khan

 

Mark Iammartino

Kelly M. Hagan, not individually but solely as

Chapter II Trustee for the bankruptcy estates

of NAK Holdings, LLC, GN Investments, LEC,
pavestnonis, Inc.

 

 

sbhn Se ca

"WE

Sign of | Witness

 

Printed Name of Witness

 

Signature of Witness

kW
Printed Name of Witness

 

Signature af Ga
Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 13 of 28

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by their respective
officers or representatives that are duly authorized, as of the date first written.

SIGNED, SEALED, AND DELIVERED
in the presence of:

RM Auctions, Inc. d.b.a. RM Sotheby’s

 

Kenneth Ahn, President of RM Sotheby’s

Mark lammartinoe, not individually but solely as
Chapter 11 Trustee for the bankruptcy estate
of Najeeb Ahined Khan

PE (e Bldlfor

Mark Jammartino

 

Kelly M. Hagan, not individually but solely as
Chapter 11 Trustee for the bankruptcy estates
of NAK Holdings, LLC, GN Investments, LLC,
and KRW Investments, Inc.

 

Kelly M. Hagan

30078021.5

 

Printed Name of Witness

 

Signature of Witness

 

Lauren E. Lalebera

Printed Name of Witness

Sighature of Witness ‘7

 

 

Printed Name of Witness

 

Signature of Witness
Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 14 of 28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLECOPASESD SI WT eqag 1D Pe | sor
Teal ces Wreck meet | stor
(et : Dapeoy SP | ECKL
easeet Poy Sang mrp pm | scsl
‘SeNSDOGHELSZ Loss Tore wormed | 1t6l
O6SPEPRIT ROSELD fees | 9961
Wola saa nodig cosa Pou | 96d
[St moogeg  mydoomaey meme | Zs1
ox P55 O08P, END Ove LE capes | oost
mezpog Tx [=p5 tapes | 66el
eceeDIRUST APA aa) wpust) | acs)
SOZSTTSLENOE ated piped, Ory Sepg opal mpoeer) | east
SaSTISaRzoezz TREAD Bey samy | mosl
aeene Bpn Pispoedes 719 Pe | £661
LEEICSVL aa) Spey wea | 8
ESTLBELS FRDAD sey ape | cel
StI bas adeog assy eq | Ll
SLED seang eg dopey Mpod | sez
Serre POP) IPL, EVOSYN beech] wees | Lom
sos coax adie amily | ater
Sots SF ny mo) Spee =rreng | Ossi
casio aie | tebznecory | écsl
ELeSRES Ta moles Spey 4S =P poly pam | asl
TOOVysol wer ear | os
cat =a =o | wt

js arian idan a 8, i a RES pew |S ewe fama

 

 

LVOd # SUVD JO LSTI

INGAGaSV NOLLIONY HOUNAA TIONIS OL 7 FINGAHOS

 
Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 15 of 28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oont SoU) CpEig BectiNG WL OE wun | tsi
eaogeaen! =D AS a | yar
eUpEUI omering Ag va | sxet
savtr Ra coadky, Zegey | st
sti aE erg ppodg aaey cop | Zt6T
Testistind ayo =e wort | test
cronesat ming AS ms | sex
PETIT! warts 7 mes | eat
LIGsesZDeLNNG ap mo | cet
eriices Art Ale wg | 1961
@pont wastes ace mu | css
COTE VEX a om | we
Svie Derey ate | occ
“WItHEL eat whom | cet
SASSILAgH wan wteas | Segreey | case
TECISGA SPE OY TUAL VON on | oer
al a wert | rest
= Pradg aed ey edamg wow | cst
setesz mepeE TE ee wery | oper
Atpsogst rodepeg Spry yz Ory mr | zsi
exas0 spay ey oy eg, ML 290 Sepexy | ver
wav cendeect) oe Ieantieg | asst
socezp or ae
wieecones Tato EE pre | exer
goerer GUL mepry | sect
Tetots 1830 oD om | asl
ZOO Tepoesens | mmgecqoseyg | ccer
wm eapy mteyy | coor
ODICRA OL eas AL wrra | or
‘Ros NO oeyrads toma ced | | mmcery | eset

 

 

 

 
Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 16 of 28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

j

5

; f

E F .
dd He ettiaitallthh

Alf ii
- 5 ae] |i

aaNet adleddelelatelaltdaleet
tlalalelsldlatal alld] alalalal idl slalalalalt
g BIB RIS SERS REELS SSIS El BIE BIER BEBE

 

 

_ | 2 | Oetomn Omer

 

 
Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 17 of 28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4TRIOEWOCrICes wea mrpa ft si
otnoLEy 1 a
CESCLL CATV EZR, PORE UE aun | eset
Co) ipsezena peo | cust
Parsee oreo ant eany ma | wet
Rep ROPDVLIDSIaT =e, vem | 166t
aaysto SEL 8 IZ peomy | zest
eeanncrrcrzI Rees ses | meaweoeR | ser
STERONOSTPPOEET weer | weapon | as
SICZRLARACTACEL GTO) EEL wee, | uast
boarst sole ToD eure | aa
ionesrTay eplgerp cnmergtay | 1961
tontsozg dang) 9 eons OZ Foy veamry | exer
8a sda ayo, wm | scat
seees rEBLURD OOS] tEnAadatoRy are | ise. |
OE) ORE | LI] VERE ru | ost
wong LIT ATED py | 30 |
odecp memos py wary | cost
=OPE cr wepa | iset
sea | oprecery | seer
TEER
ve maxpeg | onc
mizzoCoaty cooH wom | eet
went RET, Prony | sat
1SL001 PPR pede Eppa Ppaypey | ost
wearcizn mleng SCRE wexeeiion | cost
eskah mm dipez | er
oom One tay ane | ca
bead rempenenyy | erst
cusis Texpenecyy | 9561

 

 

 

 
Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 18 of 28

 

 

 

 

ile(§(H1

 

 

 

 

 

 

 

£
F

 

 

 

 

 

 

 

 

 

 

tlalilatalalatelelelelfld/Elbl

 

 

 

 

 

Hh

 

 

 

 

|

 

 

 

WUEVR/ESR/B/S/B/S/BIB/E/ O/B ESSA RR) RIS/S/ RISB) Sl EIB) F

 

shal ddlaldlalalalaialaldlalaldldltlalattlalelalalatdlatal

 

|
Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 19 of 28

 

CALYV1E3IN
lasses

Tap
mere
SABVS58929252378
ESTIASCASVEITEESS
AMCIIITING OKA 21)

1

ctnecis 71, cogten THi41425
106877

A2@OWCTISG

Eni1968

 

360 Pakicn Cor
Bexact Series,
Cectien Letce Bik 1 Sato
Sunight 6 Spocteman’s Canes
D6 Trane Track
Qparl 250
‘Tho Thing
Spifer imo
Ferra
Spice
Trange
tw
wm
Mebod
1190 Baiien
MMi bebe

Max Carey

O90 Spiker

 

 

18 | LandRover Soin | SWE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(961 | BelalCA Derextile
1952 | Hate
Rel
aie
GRE
197 | Hewecr
pe | AMC
19@ | Seoyr Peck
Pat
573 | Yer
103 | Acne Ushe ‘Twe Dow

 

 

 

 

 

 

 

 

 
Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 20 of 28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ezrctazy apie erniqoolov rs poy | cer
sata woe ay pas | ecsr
Seyler Ravy Zone wmv | sot |
weornire ox eves | oct
Stzastatt "loos war | ast
TRO (a2 on | ace
wa ze wma | Us
orn An weeny 2c, EvOGY TCR seem ( tiec
cmL WVOtvN daa woiez | sine
enttoreee Cra amie | 061
TALIZ OES ERA COG FIG, ID WL SIO Sapo,
cul org | oie
estecezy a game | er
aasly om atea | Sver
ak Defoca SCRE a wenn | ont
wezsanI we waay | 1961
a PORIS pun neg page Sepa wo
onc onsTEV eal CRY |} 2tct
EVO omg PRA | 1963
Sere evaK wu | rz
siceces mrp mansg | ze
SesNcoMETY ape ones ws | oa
“Tithe aden) 1915 wil | rat
Cmezxz 7A wD | 98
eno = erp een | ost
OOLLooRECCT =Plg ose gany mt 9961
cout ey paaing | ae
Deer uid pay fom feemg | Gist
Seiden: amp 7 tet
MSITTIET edn) PROT POC Corre Ey lig auteg | ens

 

 

 

 
Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 21 of 28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hl | | dd
er lal Ele Elalé ol dlelElElalelelala UH BRGE
| |
&| [.
Hal leladdlal) lal fldlalaldl al
UAC EECARCARHERNCLERBEE EAE
ET laid ilalalalald tlaldialals aldletalalals
a ed GAL BIBIEI BIE RIVES S/EIRISiS/ BIE] 8

 

 

 
Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 22 of 28

 

ZEABSOASESISITSG

XETON aS?

 

Elitc Race Ge
LS @00 Koni Veo “Paz An”

3-Whnic

 

 

TAZ
74
we?
pe
pe

 

 

 

 

 

 

 
LIST OF MOTORCYCLES

Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 23 of 28

 

 

i

Wal sallltallalpooealdtllltll
id j B

By | lai i,

a ofal)/4/d|H]a/E/H|ba/slal2fele(flalel|tla] le

 

~ ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 24 of 28

 

MEPREV2ZXIMS IRS
FRALEECLUDDAIUISS
LED IPRWISKYEITING
tp iSai7sEase
LDIAMinyajens
SMIDRELATH IO

SEECCVAASESSLI179

 

 

Royal Baickt
Krenn
han
Batter Deridecn

 

 

 

 

 

 

 

 

 
LIST OF TRUCKS, TRAILERS, & EQUIPMENT

Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 25 of 28

 

7
LFVACVDOSTEY37252
A

 

 

 

2 i
Haveld) lalaie/a
AHL pi
THREE
itd j qi,
ofa} elR]a/a/elalaia/ dl alaldis

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

alelejalelelelelelela|mjejele)e

 
Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 26 of 28

 

 

 

 

 

 

 

Flslsieisisisis

 

 

 

=
a

 

 

 

S/E/8/ 8/8) e

 

 

 

 

 

 

 

 

 

 

 

lslelelalale slalelelnlaln/elelelale

 

SUV) TV@ad F VINTVLSON AO LSi1
Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 27 of 28

SCHEDULE 12 TO THE SINGLE VENDOR AUCTION AGREEMENT

CONTINUING POWER OF ATTORNEY/POWER OF AGENCY

THIS CONTINUING POWER OF ATTORNEY/POWER OF AGENCY is given by Mark Iammartino,
not individually but solely as trustee for the Chapter 11 bankruptcy estate of Najeeb Ahmed Khan.

1. REVOCATION: I hereby revoke any prior power of attorney/power of agency for the collection
of motor cars and memorabilia as outlined in Schedule 2 of this Single Vendor Auction Agreement
(“Motor Car(s) or Any Other Lot(s)”) or any prior power of attorney/power of agency previously
given to me that affects the Motor Car(s) or Any Other Lot(s).

2. APPOINTMENT AND AUTHORIZATION: I do hereby constitute and appoint RM Auctions,
Inc. d.b.a. RM Sotheby’s and any affiliated, successor, or designated companies (“RMS”) and RMS
employees acting in their capacity as an RMS representative to be my lawful Attorney-in-Fact. 1
specifically provide my Attorney with and only the following powers:

2.1 Facilitating the sale and transferring title(s) for the Motor Car(s) or Any Other Lot(s) in
accordance with the Single Vendor Auction Agreement.

3. AFFIRMATION: In granting this Continuing Power of Attorney /Power of Agency, I affirm that
I am aware of the authority this Continuing Power of Attorney/Power of Agency is granting,
specifically the power as outlined in clause 2.1,

4. DATE OF EFFECTIVENESS: This Continuing Power of Attorney/Power of Agency will come
into effect on the date it is signed and witnessed. It is my intention, and I so authorize my Attorney,
that this authority may be exercised from that date forward and shall be exercised during any
incapacity on my part to manage the Motor Car(s) or Any Other Lot(s).

Mex Iauntcon’ Ld ladil

Printed Name Grantor Signature of Grantor

1 loowren E. Lavebera (Notary) this_ 12" _ day
of _Loettrnber— (month), 1__ 2014 (year) affirm that Mark Iammartino of

Development Specialists Inc. subscribed and swore this Continuing Power of Attorney/Power of Agency.

 

 

 

 

2 OFFICIAL SEAL
LAUREN E LAKEBERG

9 NOTARY PUBLIC - STATE OF ILLINOIS

% MY COMMISSION EXPIRES:06/20/21

PPPS

 

PAPA tr pry PPAPA 5
WPPAAL ADR AA ADE PPA IPL PPP

 

 

30078021.5
Case:19-04258-swd Doc #:300-1 Filed: 12/12/19 Page 28 of 28

SCHEDULE 12 TO THE SINGLE VENDOR AUCTION AGREEMENT
CONTINUING POWER OF ATTORNEY/POWER OF AGENCY

THIS CONTINUING POWER OF ATTORNEY/POWER OF AGENCY is given by Kelly M. Hagan not
individually but solely as trustee for the Chapter 11 bankruptcy estates of NAK Holdings, LLC, GN
Investments, LLC, and KRW Investments, Inc.

1, REVOCATION: I hereby revoke any prior power of attorney/power of agency for the collection
of motor cars and memorabilia as outlined in Schedule 2 of this Single Vendor Auction Agreement
(“Motor Car(s) or Any Other Lot(s)”) or any prior power of attorney/power of agency previously
given to me that affects the Motor Car(s) or Any Other Lot(s).

2. APPOINTMENT AND AUTHORIZATION: I do hereby constitute and appoint RM Auctions,
Inc. d.b.a. RM Sotheby’s and any affiliated, successor, or designated companies (“RMS”) and RMS
employees acting in their capacity as an RMS representative to be my lawful Attorney-in-Fact. I
specifically provide my Attomey with and only the following powers:

2.1 ‘Facilitating the sale and transferring title(s) for the Motor Car(s) or Any Other Lot(s) in
accordance with the Single Vendor Auction Agreement.

3. AFFIRMATION: In granting this Continuing Power of Attomey /Power of Agency, I affirm thet
I am aware of the authority this Continuing Power of Attomey/Power of Agency is granting,
specifically the power as outlined in clause 2.1,

4. DATE OF EFFECTIVENESS: This Continuing Power of Attorney/Power of Agency will come
into effect on the date it is signed and witnessed. It is my intention, and I so authorize my Attorney,
that this authority may be exercised from that date forward and shall be exercised during any

incapacity on my part to manage the Motor Car(s) or Any Other Lot(s),

 

 

Printed Name Grantor Signature of Grantor

I (Notary) this________ day
of (month), (year) affirm that Kelly M. Hagan of Hagan
Law Offices, PLC subscribed and swore this Continuing Power of Attomey/Power of Agency.

 

(Signature of Notary)

(Notary Seal)

$0078021.5
